Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/25/2021 has been entered. Claims 1, 3-10, and 12-21 remain pending in the application. 

Allowable Subject Matter
Claims 1, 3-10, and 12-21 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 12, and 18 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a wireless ultrasound device and a method, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a wireless ultrasound device for semi-continuously signaling a bladder volume of a user, over a prolonged period of time, comprising: (i) at least one first electrical-acoustical element, wherein the first electrical-acoustical element is capable of generating an ultrasound pulse at a frequency of between 20 kHz and 50 MHz, and at least one second electrical-acoustical element, wherein the second electrical- acoustical element is capable of detecting a reflected ultrasound pulse at a frequency of between 20 kHz and 50 MHz, (ii) at least one processor for controlling the wireless ultrasound device to generate the ultrasound pulse at a predetermined time and for measuring a difference in time lapse between a transmission of the ultrasound pulse and a detection of the reflected ultrasound pulse to calculate a distance between 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method of operating a wireless ultrasound device worn by a user in contact with a surface of a body of the user to determine a bladder volume of the user, the wireless ultrasound device comprising: (i) a directional phased array of first transducers, (ii) at least one second transducer, (iii) at least one processor for driving the directional phased array of first transducers to generate ultrasound pulses at a predetermined time and for measuring a difference in time lapse between a transmission of the ultrasound pulses and a detection of a reflected ultrasound pulse, (iv) an electrical power provider in connection with the directional phased array of first transducers, the at least one second transducer and with the processor, (v) a high-voltage driver for applying a 

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a  wireless ultrasound device for signalling a change in volume of a bladder of a user, comprising: (i) a directional phased array of first transducers, each first transducer capable of generating an ultrasound pulse having a fixed operating frequency, (ii) at least one second transducer, wherein the second transducer is capable of detecting a reflected ultrasound pulse, (iii) at least one processor for driving the array of first transducers to generate ultrasound pulses at a predetermined time and directed in a predetermined direction and for measuring a difference in time lapse between a transmission of the ultrasound pulses and a detection of the reflected ultrasound pulse, (iv) an electrical power provider in connection with the first and second transducers and with the processor, (v) a high-voltage driver for applying a voltage to the array of first transducers to generate the ultrasound pulses, and vi) a posture sensor for generating a posture signal indicative of a posture or position of the user, wherein the processor is arranged to determine the predetermined direction based on the posture signal, and wherein the wireless ultrasound device is wearable and substantially flat and comprises contacting means to maintain 
Claims 3-10, 13-17, and 19-21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793